See Kershaw Co. v. Richland Co., ante.
July 13, 1901. The opinion of the Court was delivered by
The following is extracted from the statement in the "Case of Appeal:" "On the 3rd day of April, 1899, a bill of indictment was found by the grand jury for Richland County, charging W.R. Crawford with the murder of one Mrs. Stewart, alleged to have been committed in *Page 81 
the said county of Richland. Subsequently, on motion of the defendant, Crawford, an order was obtained, changing the venue from Richland County to Kershaw County, and the case so removed was thereafter tried at the June term of the Court of General Sessions in and for said Kershaw County. On the day of June, 1899, R.B. Williams, sheriff for Kershaw County, presented an itemized claim, duly verified, to the county supervisor for the county of Richland, for the mileage, fees and expenses of the said R. B. Williams, on account of and incident to said trial, amounting in the aggregate to the sum of $24.29; all of which accrued subsequent to the order changing the venue, as aforesaid. The following is a copy of the account as presented: State v. W.R. Crawford — murder. Account for witnesses arrested in Richland County and brought to Camden in the W.R. Crawford case: Camden, S.C. June 7th, 1899. County Board of Commissioners of Richland County. To R.B. Williams, sheriff, Dr. To 124 miles travel at 6c. per mile, $7.44; railroad fare for deputy from Camden to Columbia, $1.85; railroad fare for deputy and four witnesses from Columbia to Camden, $9.25; to board and lodging for deputy, $1.50; to 4 arrests, $4; telegram, 25c., $4.25 — $24.29." This claim was disallowed by the county board of commissioners for Richland County in the following order: "Upon hearing the testimony in regard to this claim payment of the same is refused." An appeal was then taken to the Circuit Court for Richland County, which came on to be heard by his Honor, Judge Townsend, who passed the following judgment: "The above entitled case, like the case of Kershaw County v. Richland County, was an appeal from the decision of the county board of commissioners of Richland County. The appeal raised the same question as was raised in the appeal in the last mentioned case, to wit: the liability of Richland County for the expenses of the trial in Kershaw County of the case of the State v. William R. Crawford, and, in fact, the two cases were heard together. The claim in this case was for the fees and mileage of the *Page 82 
sheriff of Kershaw County incurred in connection with said trial. The conclusion which I have reached in the said case necessarily controls this case, and the appeal must be sustained.
"It is accordingly adjudged and decreed, that the decision and judgment below be set aside and that the county board of commissioners of Richland County do audit the said claim and order the same to be paid as a valid and legal claim against Richland County."
Whereupon the defendant appealed to this Court upon the single ground: "Because his Honor erred in finding as matter of law that the claim of R.B. Williams, sheriff of Kershaw County, herein constitutes a legal and valid claim against Richland County, and that the county board of commissioners for Richland County erred in declining to allow and pay the same; whereas, it appearing that all of the items of said claim accrued after the order changing the venue from Richland County to Kershaw County and during the trial of the cause so transferred in said Kershaw County, his Honor should have held that the same do not constitute a legal and valid claim against said Richland County, and so holding should have dismissed the appeal."
We have determined, for the reasons set out in the case of Kershaw County against Richland County, this day filed, to sustain the appeal and reverse the Circuit Judgment.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the cause be recommitted to the Circuit Court, with direction that a judgment be there formulated dismissing the appeal of R.B. Williams, as sheriff, c., from the order of the board of county commissioners for Richland County disallowing his claim presented to said board. *Page 83